Citation Nr: 0412322	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for sleep 
terror/sleepwalking disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from February 1979 
to June 1989.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The issue of entitlement to service connection for heart 
disease as secondary to service-connected sleep 
terror/sleepwalking disorder (sleep disorder) was denied by 
rating decision dated in March 2003.  The veteran was 
notified of the denial by letter dated in April 2003, and no 
subsequent correspondence relevant to the issue has been 
received by VA.  Consequently, this issue is not part of the 
veteran's current appeal.

The Board notes that even though private treatment records 
received by VA after the June 2002 Supplemental Statement of 
the Case were added to the file without the veteran's waiver 
of prior RO review, the Board finds that the veteran has not 
been prejudiced by the decision herein, and RO review is not 
needed, because the evidence is not relevant to the issue on 
appeal.  See 38 C.F.R. § 19.37 (2003).  


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected sleep disorder is manifested primarily by chronic 
sleep impairment depressed mood, anxiety, and mild memory 
loss, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disability rating for sleep disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Codes 9499-9412 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In April 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirement needed to establish entitlement to an increased 
evaluation.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence 
provided he authorized VA to obtain the additional evidence 
and properly identified it.  Private medical evidence was 
subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided relevant VA examinations, including in 
September 2001.  The Board concludes that all available 
evidence that is pertinent to the claim decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on the issue.  There is 
no indication that additional relevant evidence exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  
Unfortunately, notice to the veteran was not done until later 
in the claims process.  However, the Court decision does not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts.  The VCAA 
provisions have been considered and complied with in this 
case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Therefore, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of the issue on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

The veteran's service medical records reveal that he was 
hospitalized in February 1989 for a sleep disorder.  The 
diagnosis was sleepwalking disorder manifested by repeated 
episodes of arising from bed during sleep and sleepwalking, 
having a blank staring face, and being awakened only with 
great difficulty with amnesia of the episode on awakening.  
He was considered unfit for military duty.

On VA neuropsychiatric evaluation in February 1990, the 
veteran said that he had episodes of sleep walking 
approximately three days/nights a week, with 1-3 episodes on 
any given day/night.  He denied depression, suicidal or 
homicidal ideation, or insomnia.  He was appropriately 
dressed, groomed, and oriented.  Speech was coherent and 
relevant; affect and mood were normal; and there was no 
thought disorder.  Memory was intact, and concentration was 
adequate.  The diagnoses were sleep terror disorder and 
sleepwalking disorder.

VA outpatient records from May to October 1996 reveal that he 
had episodes of agitation at night in June 1996.  It was 
noted in July 1996 that he had improved on new medication.

It was noted on VA brain examination in November 1996 that 
there was no pattern to the veteran's night walking episodes.  
Medication had not helped.  He was described as oriented with 
no memory deficit and no motor or sensory impairment.  The 
diagnosis was REM sleep disorder.

VA outpatient records from December 1996 to April 1999 show 
treatment for the veteran's sleep disorder, including at a 
sleep clinic.  It was noted in December 1996 that the 
veteran's sleep disorder was resistant to therapy.  The 
veteran's global assessment of functioning (GAF) rating was 
65.

On VA psychiatric evaluation in March 1998, the veteran said 
that his sleepwalking averaged 3-4 nights a week, with 2-3 
episodes a night.  He did not remember the episodes when 
awaken by his wife.  Subjective complaints and objective 
findings were similar to those in February 1990.  The 
diagnosis was again sleep terror disorder and sleepwalking 
disorder.

The veteran reported on VA psychiatric examination in May 
1999, that his symptoms were getting worse.  He said that he 
got up at night and ran through the house, stepping on his 
wife as he got up.  The next morning he felt like he had done 
eight hours of work and was very tired.  He reported 
approximately 11-12 episodes of sleepwalking a week.  The 
veteran said that he was not anxious except right after an 
episode of sleepwalking.  Objective findings were similar to 
examinations in February 1990 and March 1998, except for an 
anxious mood and memory and concentration difficulties.  The 
diagnoses were again sleep terror disorder and sleep walking 
disorder.  

The veteran testified at a personal hearing at the RO in 
October 1999 that his service-connected sleep disorder led to 
him having trouble dealing with coworkers and staying awake, 
and that it affected his job performance.  His wife testified 
that he had episodes up to 5 times a night 7 days a week.  

According to an October 1999 statement from a coworker, the 
veteran had mood changes, appeared run down, tired and 
stressed out, which caused him to leave work several times.  
Statements describing the severity of the veteran's condition 
were received by VA from the veteran's wife and daughter in 
March 2000.

According to private outpatient records dated from May to 
July 2001, the veteran said in May that he was having 
sleepwalking episodes approximately 2-3 times a week; 
depressive symptoms were diagnosed.  Several medications were 
tried.

According to a letter from the veteran's wife received by VA 
in August 2001, the veteran's sleep disorder was getting 
worse.  He was sleeping less and was more violent during the 
episodes.  

The veteran complained on VA psychiatric evaluation in 
September 2001 that his condition was worse.  He had been 
working since 1995 as a custodian at a high school and had 
missed 2-3 days of work during the year due to fatigue 
following a night of sleepwalking and night terrors.  He was 
not taking any medication or receiving any treatment for his 
sleep disorder because nothing had helped.  His sleepwalking 
and night terrors were occurring 3-4 nights a week, with 2-3 
episodes a night.  The veteran said that he felt anxious and 
depressed after a sleepwalking episode but denied a chronic 
state of anxiety or depression, panic attacks, or obsessive 
behavior that interfered with routine activities.  He liked 
to socialize with others when not tired or depressed.  He had 
difficulty doing complicated tasks when feeling tired but not 
otherwise.

Objective findings on VA examination in September 2001 
included adequate grooming and hygiene.  The veteran was 
oriented with normal speech and affect.  There was no 
impairment of thought processes or communication.  Recent 
memory was moderately impaired; remote memory was unimpaired.  
Concentration, abstract thinking, and judgment appeared 
within normal limits.  The diagnoses were sleepwalking and 
sleep terror disorders.  GAF was 55.

VA and private treatment records dated from December 2001 to 
November 2002 involve the veteran's heart condition and do 
not involve treatment for his sleep disorder.

The veteran testified at his personal hearing before the 
Board in August 2003, that he woke up during the night 
running, hollering and, sometimes, hitting or stepping on his 
wife; that it sometimes happened 2-3 times a night; that he 
had to quit working because of his heart disease; that he 
could not stay at a friend's house overnight because of his 
sleep disorder; and that he had problems because of being 
tired from his sleep disorder.  His wife testified that his 
sleepwalking episodes averaged once a night but could occur 4 
times a night.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (2003); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

Unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  If the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2003).

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9412.

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

Analysis

The veteran is seeking an increased disability rating in 
excess of the currently assigned 30 percent for his service-
connected sleep disorder.  This disorder is rated as 
analogous to a panic disorder and/or agoraphobia under 
Diagnostic Code 9412.  See 38 C.F.R. §§ 4.20, 4.27.  The 
Board cannot find a more appropriate code under which to rate 
the veteran's service-connected sleep disability, and neither 
the veteran nor his representative has suggested another 
code.  Consequently, the Board concludes that the current 
code is the correct diagnostic under which to rate the 
disability at issue.  See Pernorio, 2 Vet. App. 629.

Although this is not a typical psychiatric case in which the 
symptomatology can easily be compared to the symptomatology 
listed under the schedular codes for mental disorders, the 
Board notes that the schedular criteria is essentially 
concerned with social and occupational impairment caused by a 
veteran's psychiatric symptomatology due to the disability in 
question.  In fact, as noted above, it is not expected that 
all cases will show all the specified symptomatology; rather, 
the Board must attempt to coordinate the assigned rating with 
the impairment of function indicated in each particular case.  
38 C.F.R. § 4.21.

As described in greater detail in the law and regulations 
section above, the currently assigned 30 percent disability 
rating is indicative of symptomatology which is productive of 
occupational and social impairment with occasional decrease 
in efficiency, although generally functioning satisfactorily, 
due to symptoms such as depressed mood, anxiety, chronic 
sleep impairment, and memory loss.  

The evidence of record, especially the VA examination reports 
in March 1998, May 1999, and September 2001, indicates that 
the veteran is able to function socially with family and 
friends, although he cannot stay overnight at another 
person's home.  He was also able to function occupationally 
over the years as a custodian at a high school, even though 
he had to miss some work due to tiredness.  In fact, he 
stated on VA examination in September 2001 that he had only 
missed 2-3 days of work over the past year due to his 
service-connected sleep disorder.  Although the veteran was 
no longer working when he attended his personal hearing in 
August 2003, he said that he stopped working due to his 
nonservice-connected heart disease.  

The VA examinations of record have consistently found the 
veteran to have normal hygiene, to be oriented, to speak 
logically and relevantly, and to have normal thought 
processes.  Although there were some memory and concentration 
problems in May 1999, his remote memory, concentration, and 
judgment were reported as normal on examination in September 
2001.  Moreover, the GAF scores recorded were 65 in December 
1996 and 55 in September 2001.  These GAF scores are 
consistent with mild to moderate symptoms.  The Board would 
also note that even though the veteran reported on VA 
examination in September 2001 that his sleep disorder had 
become worse, the frequency of episodes was approximately the 
same, from 6-12 episodes a week, as it was noted to be on VA 
examination in March 1998.  

Based on the above evidence, especially the objective 
findings on examination in September 2001, the Board 
concludes that the veteran does not have most of the 
symptomatology required for a 50 percent evaluation, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands, although he can 
have a problem when tired due to his sleep disorder; 
impairment of short and long-term memory; impaired judgment; 
and impaired abstract thinking.  In short, the identified 
sleep disorder symptomatology appears to be consistent with 
that which allows for a 30 percent rating; symptomatology 
consistent with a 50 percent or higher rating is not present.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 50 percent evaluation.  See 
38 C.F.R. § 4.7.

The Board has also considered whether the issue of 
entitlement to an increased evaluation for sleep disorder 
should be referred to the Director of the Compensation and 
Pension Services for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2003).  

While in no way diminishing the obvious impact that his sleep 
disorder has on his life style in general, the Board finds 
nothing in the record that may be termed exceptional or 
unusual so as to warrant an extraschedular rating.  In fact, 
the veteran has not been hospitalized for his sleep disorder 
and was able to work as a custodian until he retired due to 
heart disease.  While there is evidence that the veteran did 
occasionally miss work or have trouble at work due to his 
service-connected disorder, there is no evidence of 
significant loss of time from work.  When examined in 
September 2001, the veteran indicated that he had lost only 
two or three days of work in the previous year.  Therefore, 
the RO's determination not to refer this case for extra-
schedular consideration was appropriate.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation for service-connected 
sleep disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



